Quillian, Presiding Judge,
dissenting.
I dissent from Division 2 of the majority opinion. Code Ann. § 81A-160 (g) (Ga. L. 1966, pp. 609, 662; 1967, pp. 226, 239, 240; 1974, p. 1138) provides: "Clerical mistakes in judgments, orders or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice, if any, as the court orders.” See Cook v. Kruger, 141 Ga. App. 815, 816 (234 SE2d 402). See also Hopper v. Williams, 238 Ga. 612 (234 SE2d 525). In the case sub judice the trial judge had the authority to correct the judgment if it was entered by mistake.
It is clear from the transcript that was taken when the motion was heard that the trial judge denied the motion because he thought he did not have the authority to change the judgment which he had previously entered. Therefore, this case should be reversed with direction that the trial judge exercise his discretion on the motion.